Case: 11-11182       Document: 00512135734         Page: 1     Date Filed: 02/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 5, 2013
                                       No. 11-11182
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

RICARDO SAUCEDO-CASTANON,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:11-CR-17-1




Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*
       Ricardo Saucedo-Castanon sought to withdraw his guilty plea. Because
the district court did not abuse its discretion by denying the motion to withdraw,
we affirm.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-11182     Document: 00512135734      Page: 2    Date Filed: 02/05/2013


                                  No. 11-11182

                                         I.
      Saucedo, an alien, was deported to Mexico in August 2009 after release
from a Texas prison, then illegally returned to the United States. In April 2011,
he drank himself into a coma after a funeral in Junction, Texas, which is in the
Western District of Texas. Emergency services were called, and a local police
officer found Saucedo’s identification documents.
      Saucedo was airlifted to a hospital in San Angelo, which is in the Northern
District of Texas. The local officer reported Saucedo’s information to the Law
Enforcement Support Center (“LESC”), which is part of Immigration and Cus-
toms Enforcement (“ICE”). After Saucedo had been put into the hospital, LESC
contacted ICE agents in San Angelo and informed them of a possible illegal alien
in an alcohol-induced coma. After Saucedo had awoken from the coma, and
before his discharge from the hospital, he was interviewed by ICE agents and
admitted he was an illegal alien.
      Saucedo pleaded guilty to one count of illegal re-entry and received a pre-
sentence investigation report stating that, on the night he was found, “police
were called to do a welfare check. Officers could not wake the defendant, who
. . . . was flown to Shannon Hospital in San Angelo. Law enforcement learned
that the defendant was an illegal alien, and immigration officials in San Angelo,
Texas, were contacted.”
      Believing that venue in the Northern District was improper because he
had been “found” by immigration officials in the Western District, Saucedo
moved to withdraw his plea. Finding that “proper venue is in the Northern Dis-
trict of Texas,” the district court denied the motion “for the reasons stated in the
Government’s Reply to the Defendant’s motion.” The court also denied a motion
to reconsider and sentenced Saucedo.




                                         2
     Case: 11-11182       Document: 00512135734         Page: 3    Date Filed: 02/05/2013


                                      No. 11-11182

                                             II.
       Because Saucedo did not directly challenge venue in the district court, we
need not decide whether or under what circumstances a defendant may contest
venue after pleading guilty. The only issue is the motion to withdraw the guilty
plea, which we “review . . . for an abuse of discretion.” United States v. London,
568 F.3d 553, 562 (5th Cir. 2009). Although “there is no absolute right for a
defendant to withdraw a plea,” United States v. Lampazianie, 251 F.3d 519,
523–24 (5th Cir. 2001), he “may withdraw a plea of guilty . . . if . . . [he] can show
a fair and just reason for requesting the withdrawal,”                  FED R. CRIM. P.
11(d)(2)(B).
       “[T]he defendant bears the burden to establish a ‘fair and just reason’ for
withdrawal.”1 In United States v. Carr, 740 F.2d 339 (5th Cir. 1984), we elabor-
ated the following factors:


       (1) whether or not the defendant has asserted his innocence;
       (2) whether or not the government would suffer prejudice if the
       withdrawal motion were granted; (3) whether or not the defendant
       has delayed in filing his withdrawal motion; (4) whether or not the
       withdrawal would substantially inconvenience the court;
       (5) whether or not close assistance of counsel was available;
       (6) whether or not the original plea was knowing and voluntary; and
       (7) whether or not the withdrawal would waste judicial resources
       and, as applicable, the . . . reasons why a defendant delayed in mak-
       ing his withdrawal motion.


Id. at 343–44.


                                            III.
       The only “fair and just reason for withdrawal” that Saucedo offers is the


       1
        United States v. Puckett, 505 F.3d 377, 382 (5th Cir. 2007) (quoting United States v.
Powell, 354 F.3d 362, 370 (5th Cir. 2003)).

                                             3
     Case: 11-11182       Document: 00512135734          Page: 4     Date Filed: 02/05/2013


                                       No. 11-11182

alleged impropriety of venue. The substantive statute under which he pleaded
guilty establishes criminal penalties for certain removed aliens “at any time
found in [] the United States.” 8 U.S.C. § 1326. A “‘found in’ violation is a con-
tinuing violation” that ends when a previously deported alien’s “physical pres-
ence is discovered and noted by the immigration authorities, and the knowledge
of the illegality of his presence, through the exercise of diligence typical of law
enforcement authorities, can reasonably be attributed to immigration authori-
ties.” United States v. Santana-Castellano, 74 F.3d 593, 598 (5th Cir. 1996).
       The record, which is devoid of evidence showing exactly when immigration
authorities “discovered and noted” Saucedo’s physical presence, indicates only
that the local officer who discovered him in Junction called the LESC “simul-
taneously [with the airlift] or shortly thereafter.” There is no evidence that
LESC or any other immigration authority made a determination legally ter-
minating Saucedo’s “found in” offense—or even that the call to the LESC took
place—before the aircraft containing a comatose Saucedo crossed from the West-
ern District into the Northern District.2 To the contrary, the chronology pre-
sented in the PSR suggests immigration officials “learned the defendant was an
illegal alien” after “[t]he defendant was flown to Shannon Hospital in San Angelo
. . . .” Saucedo has not met his burden of showing that the district court’s finding
that “proper venue is in the Northern District of Texas” was clearly erroneous,
as consideration of the Carr factors demonstrates.3

       2
        The local officer’s knowledge of or beliefs about Saucedo’s illegality are irrelevant to
the inquiry, because the officer is not an “immigration official.”
       3
         Saucedo protests that the government should not be able to benefit from the conceal-
ment of crucial facts, especially where the temporal duration of an offense element depends
solely on the government’s ex parte knowledge. Though we do not purport to decide the issue,
that argument might have been availing if urged in a motion in the district court challenging
venue. In the district court, the government had the burden of proving the offense element
of venue by a preponderance of the evidence. See United States v. Carreon-Palacio, 267 F.3d
381, 391 (5th Cir. 2001). On appeal, Saucedo has the burden of showing that the district court
                                                                                (continued...)

                                               4
     Case: 11-11182      Document: 00512135734        Page: 5     Date Filed: 02/05/2013


                                     No. 11-11182

      Saucedo never recanted his confession, made to ICE agents at the San
Angelo hospital, that he had illegally re-entered the United States. He claims
only to be “innocent of any offense in the Northern District.” His plea was know-
ing and voluntary with respect to the substantive offense of illegal re-entry.
Resentencing him in the Western District, although not significantly prejudicing
the government, would waste judicial resources and would substantially incon-
venience the court. Saucedo filed his motion to withdraw nearly three months
after pleading guilty—a considerable delay—despite having the close assistance
of counsel in the district court. As his attorney admitted at oral argument, Sau-
cedo’s primary motivation for attempting to withdraw his guilty plea is the hope
of receiving a lighter sentence if his case is transferred to the Western District.
Thus, “consider[ing] the totality of the circumstances,” Carr, 740 F.2d at 344,
Saucedo has not established a fair and just reason for withdrawal. We conclude,
therefore, that the district court did not abuse its discretion in denying Saucedo’s
motion to withdraw his plea.
      The judgment of conviction is AFFIRMED.




       3
        (...continued)
abused its discretion by denying his motion to withdraw. See Puckett, 505 F.3d at 382.

                                            5